Citation Nr: 1619725	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for right knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2004 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg Florida, which, in pertinent part, granted the Veteran's claim for service connection for a right knee condition and assigned an initial noncompensable rating, effective June 14, 2009.

This issue was remanded by the Board in June 2014 for further development.  As the Veteran was provided with the directed VA examination in September 2014 that adequately addressed the issue noted on the remand, such development has been accomplished, and the Board may proceed with this appeal.


FINDING OF FACT

The Veteran's service-connected right knee condition, diagnosed as tendonitis, is primarily manifested by complaints of pain and some clicking and popping, with no limitation of motion upon flexion or extension.

CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected right knee condition have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned noncompensable rating for right knee condition from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for a right knee condition was granted and an initial noncompensable rating was assigned in the September 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Board notes that the Veteran's service treatment records are of record.  The Board notes that the record is devoid of any post-service medical treatment records, as the Veteran has denied seeking any medical treatment for his knee since 2009.  Therefore, there is no indication that such records are incomplete or that there are otherwise outstanding records necessary for an adjudication of the claim decided herein.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Veteran was provided a general medical VA examination in September 2009 and a VA examination which specifically addressed his right knee disability in September 2014.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board notes that the September 2014 VA examiner concluded that no opinion could be offered concerning any additional loss of motion of the right knee during flare-ups without resorting to speculation without any explicit rationale to support such conclusion.  The Board finds no error with the September 2014 VA examiner's conclusion, without any explicit rationale, because the Veteran has consistently denied that he experiences any flare-ups of his right knee condition and there is no evidence of record of record to suggest that any flare-ups have occurred at any point relevant to this appeal.  Therefore, the Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In June 2014, the Board remanded the appeal to provide the Veteran with a VA examination to assess the nature and severity of his right knee condition, and as noted above, the Veteran was provided with such examination in September 2014.  Additionally, the remand directed the RO to notify the Veteran that he could submit any outstanding treatment records in support of his claim.  In June 2014, the RO mailed a letter with such notice; however, the letter, which appears to have been addressed to an outdated address, was returned as undeliverable.  Nevertheless, the Board finds that, to the extent that any error was committed with regard to the delivery of this letter, such error is harmless.  The Veteran stated during the September 2014 VA examination that he has not sought any additional treatment for his right knee since 2009, and thus, there were no outstanding treatment records available to obtain, as indicated by the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The Veteran seeks a compensable evaluation for his right knee condition.  He alleges that he has experienced right knee pain which began in service during his training exercises.  Although he initially reported that he experienced pain at rest which was relieved with walking, he later stated that experiences pain when he sits, works out, runs over 1.5 miles, and takes extended walks, but that he can use the elliptical machine for exercise.  Additionally, he alleged that he hears and feels his right knee clicking, and that he hears a popping sound when he straightens it.  

The Veteran's right knee condition tendonitis has been evaluated as noncompensable under Diagnostic Code 5024.  

Under Diagnostic Code 5024, for tenosynovitis, diseases are evaluated based on limitation of motion of the affected part, as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2015).

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2014).  

According to Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a (2015).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

The Board has reviewed all pertinent evidence of record.

The Veteran's September 2009 Report of Medical History contained an affirmative response for knee trouble, which he then alleged caused frequent swelling, locking, and popping.  Finally, a September 2009 Report of Medical Assessment reflected no specific complaints or notations of a right knee injury, but the Veteran did report his intention to seek disability benefits for his knee.

In September 2009, the Veteran underwent VA general medical examination.  Pertinent to the Veteran's right knee condition, the Veteran reported that he experiences pain in his right knee which began in service during his training exercises and that he has pain at rest which is relieved with walking.  Treatment for the right knee pain consisted of Motrin as needed with fair response to such medication.  The course of his right knee condition was noted as stable.  Examination of the knee was positive for pain and giving away and locking episodes occurring about one to three times per month, but was negative for any deformity, stiffness, weakness, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, effusions, or inflammation.  The Veteran also denied experiencing any flare-ups of his right knee condition.  No limitations with respect to standing or walking were found, and his gait was deemed normal.

In September 2014, the Veteran underwent VA examination to assess the nature and severity of his right knee condition.  The Veteran reported that he experiences increased pain with working out, running over 1.5 miles, and extended walking, but that he is able to use the elliptical machine for exercise.  He stated that he hears and feels his right knee click, which occurs more loudly and frequently than before.  Additionally, the Veteran explained that his right knee is painful when he sits with the knee bent and that he hears a popping noise when he straightens the knee.  For treatment of his knee pain, the Veteran takes Aleve as needed, and he stated that he has not seen a provided for treatment of his right knee since 2009.  During examination, the Veteran denied experiencing flare-ups.  Measurements for initial range of motion of the right knee included 140 degrees or more of flexion with no objective evidence of painful motion with no limitation of extension or objective evidence of painful motion upon extension.  After repetitive use, right knee flexion extended to 140 degrees or more and no limitation of extension.  

The September 2014 examiner diagnosed the Veteran with right knee tendonitis, further finding that he had no additional limitation in range of motion of the knee following repetitive-use testing, no functional loss or impairment of the knee, or tenderness or pain to palpation of the knee.  Normal strength was confirmed for right knee flexion and extension.  Testing for anterior, posterior, and medial-lateral instability of the right knee revealed normal knee function without instability.  Additionally, examination was negative for patellar subluxation or dislocation, meniscal or other additional conditions.  No malunion or nonunion of the tibia and fibula and no loose motion requiring a brace were detected.  Contemporaneous diagnostic x-ray testing of the right knee revealed no degenerative or traumatic arthritis, no fracture or dislocation, no joint effusion, stable appearance since prior diagnostic testing, and no significant abnormality or change since the previous study.  Finally, the examiner concluded that no opinion could be offered on any additional loss of motion of the right knee during flare-ups without resorting to speculation.  

Based on careful review of this evidence, the Board concludes that a compensable rating for the Veteran's right knee symptomatology is not warranted at any point pertinent to this appeal under Diagnostic Code 5024, as there is no evidence that the Veteran experiences any limitation of flexion or extension that would justify a compensable rating under Diagnostic Codes 5260 or 5261.  The only range of motion measurements of record are those taking during the September 2014 VA examination which demonstrated right knee range of motion, initially and upon repetition, of 140 degrees or more of flexion with no objective evidence of painful motion and no limitation of extension or objective evidence of painful motion upon extension.

The Board has considered whether a higher evaluation is warranted under other, potentially applicable diagnostic codes but has found that none is warranted.  Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion to the joint.  Although the Veteran disclosed that he experienced locking during the September 2009 VA general medical examination, he did not state whether these episodes were frequent, and no effusion was noted.  Additionally, no reports or findings of right knee locking or effusion were noted on the September 2014 VA examination, which the Board finds more persuasive because the examination was given specifically to assess the severity of the Veteran's right knee condition and  because its findings are more specific.  Accordingly, there is insufficient evidence justifying a rating under this diagnostic code.

Additionally, throughout the appeal period, there is no evidence of ankylosis (Diagnostic Code 5256); recurrent subluxation (Diagnostic Code 5257); symptomatic removal of cartilage, semilunar (Diagnostic Code 5259); impairment of tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  Thus, consideration of a higher evaluation under these diagnostic codes is not warranted for either knee.

The Board has considered whether the Veteran warrants a separate evaluation for his right knee condition but finds that none is warranted because there is no evidence, medical or lay, of any right knee instability.  See VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (separate evaluation is available for a showing of lateral instability).  

Finally, the Board notes that, with regard to 38 C.F.R. § 4.59, the Veteran is not entitled to the minimum compensable rating for the knee joint because there is no evidence of periarticular pathology or any disease of the knee joint.  The only diagnosis assessed to the Veteran's right knee during the appeal is tendonitis, which involves the tendons and not the joint.  In addition, x-ray reports show that the joint has been normal throughout the appeal period.  As such, a compensable rating under these criteria is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for the Veteran's service-connected right knee condition.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.


Extraschedular Rating

Finally, the Board has also considered the potential application of other provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected right knee disability are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for this service-connected disability.  There is nothing unusual or exceptional about the symptoms he has due to this condition.  The Veteran's service-connected right knee disability is manifested primarily by complaints of pain with some clicking or popping.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disabilities would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered, under Johnson, the Veteran's possible entitlement to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.


ORDER

Entitlement to an initial compensable rating for a right knee condition is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


